                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 RANDALL JOHNSON, JR.,                        :   Case No. 3:19-cv-54
 Admn. Of the Estate of Sasha Garvin,         :
                                              :   District Judge Thomas M. Rose
        Plaintiff,                            :   Magistrate Judge Sharon L. Ovington
                                              :
 vs.                                          :
 NAPHCARE, INC, et al.,                       :
                                              :
        Defendants.                           :


                                          ORDER


       THIS MATTER, having come before the Court upon Plaintiff’s Motion for
Extension of Time to Produce Expert Reports. (Doc. #19). Plaintiff seeks an extension
of thirty (30) days, or until May 1, 2020, in which to provide Fed. Civ. R. 26(a)(2)(8)
reports of two of his experts, and the Court having been duly advised regarding said
motion, including the fact that Plaintiff has contacted defense counsel and defense
counsel do not object to said motion, the Court finds said motion to be WELL TAKEN
and does hereby GRANT same.
       IT IS THEREFORE ORDERED that Plaintiff is granted an extension of time
until, and including, May 1, 2020 in which to file Fed. Civ. R. 26(a)(2)(B) reports of two
of his experts and that Defendants are granted an extension of time until, and including,
July 1, 2020 in which to file Fed. Civ. R. 26(a)(2)(B) of their experts. It is further
ORDERED that the deadline for Plaintiff’s and Defendants’ rebuttal expert designations
is extended to August 3, 2020.
       IT IS SO ORDERED.
April 3, 2020                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
